DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on February 17, 2021, para [0013], [0021], [0026], and [0027] are entered. 

Information Disclosure Statement
The information disclosure statement filed, February 18, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanov et al. (U.S. Pre-Grant Publication No. US 2014/0330172 A1) (hereinafter "Jovanov"), in view of Goh et al. (WIPO Publication No. WO 2014/043757 A1) (hereinafter “Goh”).
Regarding claim 1, Jovanov teaches a system (Fig. 2) for monitoring movement capabilities of a user using clinical mobility based assessments (Abstract), the system comprising: a mobile device 
Goh teaches a method to detect mobility of a user using data from a wearable device (Abstract) comprising an accelerator (3 axis accelerometer, 212 of sensors, 102 and 104; Fig. 2) and a gyroscope (3 axis gyroscope, 214 of sensors, 102 and 104; para [00043]; para [00090]; Fig. 2), wherein the obtained inertial data is locally logged and processed in real time (para [00087]-[00089]; note the data from sensors 102 & 104 is stored in a Central Interface Node (CIN) of a PC, and transmitted to the PC via the CIN for real-time data processing). It would have been obvious to one of ordinary skill in the art before 

Regarding claim 3, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above. Jovanov teaches the clinical mobility based assessment includes one or more of a test duration, a turning duration, a sit-to-stand duration, a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time (para [0016]; note inertial data is obtained when a patient is performing a sit-to-stand or a stand-to-sit duration test).

Regarding claim 4, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above. Jovanov teaches the inertial data of the user that is indicative of movement capabilities of the user based on the clinical mobility based assessment comprises gyroscope data generated using the gyroscope; and accelerometer data generated using the accelerometer (para [0029]).

Regarding claim 5, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above, and Goh teaches the processing in real-time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment comprises (para [00089]): segmenting (para [000112]; note wavelet decomposition identifies heel-strike or toe-off events, stride length is measured as the distance between such events) and aligning the locally logged inertial data of the user resulting in segmented and aligned inertial data of the user (para [000120]-[000127]; para [000149]; Fig. 22); gravitational acceleration counterbalancing of the segmented and aligned inertial data of the user resulting in counterbalanced inertial data of the user (para [000133]-
Regarding claim 6, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above, 
and Goh teaches the processing in real-time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment comprises (para [00089]): segmenting (para [000112]; note wavelet decomposition identifies heel-strike or toe-off events, stride length is measured as the distance between such events) and aligning the locally logged inertial data of the user resulting in segmented and aligned inertial data of the user (para [000120]-[000127]; para [000149]; Fig. 22); integrating angular orientation of the segmented and aligned inertial data of the user resulting in counterbalanced inertial data of the user (para [000102]; [000133]-[000142]; note angular velocity from gyroscope sensor is integrated to derive a rotation matrix, which is subsequently used to determine distance traveled by a user); determining velocity of the mobile device during the clinical mobility based assessment using the counterbalanced inertial data of the user (para [000130]); drift compensating the velocity of the mobile device during the clinical mobility based assessment resulting in drift compensated velocity data (para [000131]; para [000140]-[000142]; para [000154]); and determining the position and the orientation of the mobile device during the clinical mobility based assessment using the drift compensated velocity data (para [00099]-[000100]; para 

Regarding claim 7, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above. Jovanov teaches the at least one processor is further configured to implement an operation of: determining features of functional movements of the user based on the position and the orientation of the mobile device during the clinical mobility based assessment, the features of functional movements including one or more of: time to completion of a task, rate to completion of a task, total repetitions of a task completed within a predetermined period of time, decay of repetitions of a task completed within a predetermined period of time, turn rate, anteroposterior sway, mediolateral sway, gait characteristics, total magnitude of displacement, vertical displacement, mediolateral displacement, and resultant displacement (para [0032]; note the test logic 255 determines the duration of a user to lean forward to initiate a sit-to-stand transition).

Regarding claim 8, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above. Jovanov teaches the physical movement assessment to the user includes one or more of a static stability of the user, dynamic stability of the user, postural stability of the user, balance of the user, mobility of the user, fall risk of the user, lower body muscular strength of the user, lower body muscular endurance of the user, lower body muscular flexibility of the user, upper body muscular strength of the user, and upper body muscular endurance of the user (para [0054]; note the system measures mobility of the user).

Regarding claim 9, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above. Jovanov teaches the at least one processor is further configured to implement operations of (para 
Regarding claim 11, Jovanov teaches a method for monitoring movement capabilities of a user using clinical mobility based assessments (Abstract), the method comprising: providing, using a mobile device comprising an inertial measurement device (para [0016]; para [0019]), a clinical mobility based assessment to a user (para [0063]); generating, using the inertial measurement device, inertial data of the user that is indicative of movement capabilities of the user based on the clinical mobility based assessment; logging the inertial data of the user locally to the mobile device resulting in locally logged inertial data of the user; processing the locally logged inertial data of the user (para [0029]) to determine position and orientation of the mobile device during the clinical mobility based assessment (para [0024]-[0025]); determining, using the position and the orientation of the mobile device during the clinical mobility based assessment, a physical movement assessment of the user associated with the clinical mobility based assessment (para [0054]; note mobility parameters are determined based on the translational movement of a user derived from the accelerometer data and on the orientation derived from the gyroscope data); and displaying, using the mobile device, at least a portion of the physical movement assessment to the user (para [0065]), but fails to teach the locally logged inertial data is processed in real-time.

Regarding claim 13, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above, and Jovanov teaches the clinical mobility based assessment includes one or more of a test duration, a turning duration, a sit-to-stand duration, a stand-to-sit duration, a number of sit-to-stand repetitions completed within a predetermined period of time, and a number of stand-to-sit repetitions completed within a predetermined period of time  (para [0016]; note inertial data is obtained when a patient is performing a sit-to-stand or a stand-to-sit duration test).

Regarding claim 14, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above, and Jovanov teaches the inertial data of the user that is indicative of movement capabilities of the user based on the clinical mobility based assessment comprises gyroscope data generated using a gyroscope; and accelerometer data generated using an accelerometer (para [0029]).

Regarding claim 15, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above, and Goh teaches the processing in real-time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment 

Regarding claim 16, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above, and Goh teaches the processing in real-time the locally logged inertial data of the user to determine position and orientation of the mobile device during the clinical mobility based assessment comprises (para [00089]): segmenting (para [000112]; note wavelet decomposition identifies heel-strike or toe-off events, stride length is measured as the distance between such events) and aligning the locally logged inertial data of the user resulting in segmented and aligned inertial data of the user (para [000120]-[000127]; para [000149]; Fig. 22); integrating angular orientation of the segmented and aligned inertial data of the user resulting in counterbalanced inertial data of the user (para [000102]; [000133]-[000142]; note angular velocity from gyroscope sensor is integrated to derive a rotation matrix, which is subsequently used to determine distance traveled by a user); determining velocity of 

Regarding claim 17, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above. Jovanov teaches the method further comprises: determining features of functional movements of the user based on the position and the orientation of the mobile device during the clinical mobility based assessment, the features of functional movements including one or more of: time to completion of a task, rate to completion of a task, total repetitions of a task completed within a predetermined period of time, decay of repetitions of a task completed within a predetermined period of time, turn rate, anteroposterior sway, mediolateral sway, gait characteristics, total magnitude of displacement, vertical displacement, mediolateral displacement, and resultant displacement (para [0032]; note the test logic 255 determines the duration of a user to lean forward to initiate a sit-to-stand transition).

Regarding claim 18, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above. Jovanov teaches the physical movement assessment to the user includes one or more of a static stability of the user, dynamic stability of the user, postural stability of the user, balance of the user, mobility of the user, fall risk of the user, lower body muscular strength of the user, lower body muscular endurance of the user, lower body muscular flexibility of the user, upper body muscular strength of the 

Regarding claim 19, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above. Jovanov teaches further comprising (para [0030]; note the test logic 255 is implemented on an instruction execution apparatus): receiving the locally logged inertial data of the user and the physical movement assessment of the user (para [0036]); conducting a longitude physical movement assessment analysis using the physical movement assessment of the user associated with the clinical mobility based assessment (para [0038]-[0039]; note the test logic analyzes results from multiple tests and measures the changes in mobility over time – which appears to be consistent with Applicant’s specification at [0043]); displaying at least a portion of the longitude physical movement assessment analysis to the user (para [0065]; note the test logic displays mobility results, which is recognized as a portion of a longitude physical movement assessment analysis).

Regarding claim 20, Jovanov teaches a non-transitory computer readable medium having embodied thereon instructions being executable by at least one processor (para [0030]) to perform a method for monitoring movement capabilities of a user using clinical mobility based assessments (Abstract; para [0021]; note the test logic stored in a computer readable medium in connection with the instruction execution apparatus detects mobility of a user), the method comprising: providing, using a mobile device comprising an inertial measurement device (para [0016]; para [0019]), a clinical mobility based assessment to a user (para [0063]); generating, using the inertial measurement device, inertial data of the user that is indicative of movement capabilities of the user based on the clinical mobility based assessment; logging the inertial data of the user locally to the mobile device resulting in locally logged inertial data of the user; processing the locally logged inertial data of the user (para [0029]) to 
Goh teaches a method to detect mobility of a user using data from a wearable device (Abstract) comprising an accelerator (3 axis accelerometer, 212 of sensors, 102 and 104; Fig. 2) and a gyroscope (3 axis gyroscope, 214 of sensors, 102 and 104; para [00043]; para [00090]; Fig. 2), wherein inertial data is locally logged and processed in real time (para [00087]-[00089]; note the data from sensors 102 & 104 is stored in Central Interface Node (CIN) of a PC, and transmitted to the PC via the CIN for real-time data processing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed the locally logged data in real time, in order to extend the capabilities of the non-transitory computer readable medium (para [000162]) as taught by Goh and also to, for example, prevent the user from falling.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanov and Goh as applied to claims 1 and 11 above, and further in view of Brown et al. (U.S. Pre-Grant Publication No. US 2014/0337048 A1) (hereinafter “Brown”; cited by Applicant).
	Regarding claim 2, Jovanov, in view of Goh, teaches the invention of claim 1 as discussed above. Jovanov teaches the system further comprises an interactive animated graphical user interface displayed by the mobile device (para [0063]-[0065]); wherein the at least one processor is further configured to implement an operation of displaying a representation of the clinical mobility based 
Brown teaches an animated conversational graphical user interface that presents diagnostic information to a user (Abstract; para [0096]). It would have been obvious to one of ordinary skill in the art to have utilized a conversational graphical user interface, in order to improve user experience, as taught by Brown (para [0050]).

Regarding claim 12, Jovanov, in view of Goh, teaches the invention of claim 11 as discussed above, and and Jovanov teaches the method further comprises: displaying a representation of the clinical mobility based assessment via an interactive animated graphical user interface displayed by the mobile device (para [0063]-[0065]), but fails to teach the graphical user interface is conversational.
Brown teaches an animated conversational graphical user interface that presents diagnostic information to a user (Abstract; para [0096]). It would have been obvious to one of ordinary skill in the art to have utilized a conversational graphical user interface, in order to improve user experience, as taught by Brown (para [0050]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jovanov and Goh as
applied to claim 1 above, in view of Rabinowitz et al. (U.S. Pre-Grant Publication No. US 2016/0253890 A1) (hereinafter “Rabinowitz”; cited by Applicant).
Regarding claim 10, Jovanov, in view of Goh, teaches the invention of claim 9 as discussed above, but fails to teach the conducting the longitude physical movement assessment analysis comprises: receiving a predetermined threshold of change in physical movement associated with a domain from a cloud-based normative data storage comparing the physical movement assessment of 
Rabinowitz teaches a mobility detecting device (Abstract), comprising computerized processor operated in cloud (para [0182]; para [0264]), which compares the rate of tilt of a user to a pre-determined threshold and displays feedback to a user when the rate exceeds the threshold (para [0188]; the change in number of tilts over a predetermined period of time is compared to a threshold). It would have been obvious to one of ordinary skill in the art before the effectively filing date of the invention to have received a predetermined threshold of change in physical movement from a cloud-based normative data storage, comparing the physical movement to the threshold and displaying the subsequent longitude mobility assessment to the user, for example, to incorporate the advantages of cloud storage including reducing cost, and to alert user in case of falling to ensure the user’s safety, as taught by Rabinowitz (para [0188]).

Response to Amendment
Applicant’s arguments, see pg 16-18, filed February 17, 2021, with respect to the rejection(s) of independent claims 1, 11, 20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goh.
Applicant argues that Jovanov fails to teach the limitation “processing in real-time the locally logged inertial data”.
Given the teachings of Goh as discussed above, which disclose processing locally inertial data in real time (para [00087]-[00089]), in order to broaden the capabilities of a mobility measurement system 

Applicant's arguments, see pg 18-19, filed February 17, 2021, with respect to the rejection(s) of dependent claim 10 under 35 USC § 103 have been fully considered but they are not persuasive. 
Applicant argues that Jovanov, in view of Rabinowitz, fails to teach “receiving a predetermined threshold of change in physical movement associated with a domain from a cloud-based normative data storage; comparing the physical movement assessment of the user with the predetermined threshold of change in physical movement; determining, based on the comparing, that the physical movement assessment exceeds the predetermined threshold of change in physical movement; and displaying, if the physical movement assessment exceeds the predetermined threshold of change in physical movement, a longitude mobility assessment to the user.”, on the basis that Rabinowitz does not teach comparing to a threshold of change in physical movement, but merely a threshold of a sensor measurement.
However, Rabinowitz teaches the mobility detecting device computes tilt (para [0126]) based on accelerator measurement of movement and acceleration (para [0226]) and gyroscope measurement of orientation (para [0225]). An alert is sent when the rate of tilting (change in number of tilts over a predetermined period of time) exceeds a threshold rate (for example 5 times a minute) (para [0188]) stored in a cloud-based normative data storage (para [0182]; para [0264]; note the computerized programming which performs the threshold comparison takes place in a cloud). Therefore, Rabinowitz teaches the claimed limitations as required in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3791             
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791